Citation Nr: 0504590	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
under 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to an original disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) prior to June 26, 1996.

3.  Entitlement to an original disability rating in excess of 
60 percent for diabetes mellitus with retinopathy.

4.  Entitlement to an original disability rating in excess of 
10 percent for right foot lesions.

5.  Entitlement to an original disability rating in excess of 
10 percent for left foot lesions.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1967.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In May 1992, the RO granted the veteran's claim of 
entitlement to service connection for PTSD and established a 
10 percent disability rating, effective October 1990.  The 
decision also addressed the rating assigned to the calluses 
on the veteran's feet.  The veteran perfected an appeal of 
the ratings assigned for PTSD and calluses.

In December 1998, the RO increased the veteran's disability 
rating for PTSD to 30 percent effective in October 1990 and 
to 100 percent effective in June 1996.

In a January 2001 decision, the Board denied an evaluation in 
excess of 30 percent for PTSD prior to June 26, 1996.  The 
veteran appealed this issue to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Court, in a Memorandum Decision 
issued in April 2002, vacated and remanded that portion of 
the January 2001 Board decision addressing the increased 
disability rating for PTSD prior to June 26, 1996, due to the 
Board's citation of inadequate reasons and bases concerning 
whether the provisions of the Veterans Claims Assistance Act 
of 2000 were satisfied.

In its January 2001 decision, the Board also remanded for 
additional development the issues of service connection for 
hypertension, service connection for tinnitus, and a higher 
rating for calluses of the feet.  The RO granted service 
connection for tinnitus; therefore, that issue is no longer 
on appeal.  Additionally, the RO granted a 20 percent 
evaluation for calluses of the feet and continued to deny 
service connection for hypertension.

In September 2002, the Board again denied an evaluation in 
excess of 30 percent for PTSD prior to June 26, 1996 and 
service connection for hypertension as secondary to service-
connected PTSD.  That decision also granted the veteran's 
appeals for increased evaluations and earlier effective dates 
for calluses of the feet.  

The Board notes that at that time, the issue of entitlement 
to service connection for hypertension had already been 
granted in a July 2001 rating decision.  In that July 2001 
rating decision, the RO also denied service connection for 
degenerative joint disease of the lumbar spine.  The RO also 
granted service connection for diabetes mellitus with 
retinopathy and assigned an evaluation of 60 percent.  Thus 
the issue of service connection for diabetes mellitus is no 
longer on appeal.  As noted, service connection for 
hypertension was also granted, with an evaluation of 10 
percent, and an effective date was subsequently established 
in July 1992.  Service connection was also granted for 
impotency with an evaluation of 20 percent.  Entitlement to 
special monthly compensation was also established based on 
the veteran's 100 percent rating for PTSD with additional 
disabilities independently ratable at 60 percent, 
subsequently found to be effective from June 1996.

In a July 2001 statement, the veteran filed a notice of 
disagreement with the July 2001 rating decision.  He 
disagreed with the 60 percent rating for diabetes mellitus 
and with the effective date of July 2001.  The Board notes 
that the effective date was subsequently revised to December 
1990, the veteran has not expressed his disagreement with 
this revised effective date.  The RO issued an Statement of 
the Case (SOC) addressing the issue of an increased original 
disability rating for diabetes mellitus with retinopathy in 
compliance with the Board's March 2004 Remand and the issue 
has been perfected for appellate consideration. 

The veteran subsequently disagreed with the July 2001 denial 
of service connection for degenerative joint disease of the 
lumbar spine in a statement filed in October 2001.  In the 
March 2004 Remand, the Board remanded the issue of service 
connection for degenerative joint disease of the lumbar spine 
for issuance of an SOC.  The RO issued an SOC that combined 
the veteran's claim of service connection for degenerative 
joint disease of the lumbar spine with the request to reopen 
the previously denied claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 2002) for his back condition.  
Review of the veteran's allegations regarding the 
degenerative joint disease of his lumbar spine reveals that 
he has limited his claim to benefits under § 1151, therefore 
in order to avoid prejudice to any future service connection 
claim, the Board will limit its consideration to § 1151.

Although the veteran's claim was certified to the Board as a 
claim for service connection for degenerative joint disease 
of the lumbar spine, including under 38 U.S.C.A. § 1151, the 
United States Court of Veterans Appeals (Court) has held 
that, because the issue was previously denied by the RO, the 
Board is under a legal duty to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir. 1996).  The issue under current de novo 
appellate consideration before the Board is whether new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine under 38 U.S.C.A. § 1151 has been 
submitted.  Only if the Board finds new and material evidence 
may it properly address the merits of the decision.

The issue of entitlement to an original disability rating 
greater than 10 percent for lesions of both the right and 
left foot arises from the July 2001 rating decision that 
granted entitlement to service connection.  The veteran 
disagreed with both the effective date and the rating 
assigned; however, initially the RO issued an SOC that only 
addressed the effective date.  The veteran did not perfect an 
appeal on that issue.  The RO corrected the omitted issue of 
the rating assigned in the August 2004 SOC and the veteran 
has perfected the issue of entitlement to an original 
disability rating greater than 10 percent each for lesions of 
his right and left foot.

Finally, the veteran appealed the September 2002 Board 
decision denying an evaluation in excess of 30 percent for 
PTSD prior to June 26, 1996 and service connection for 
hypertension as secondary to service-connected PTSD to the 
Court.  In July 2003, the parties submitted a Joint Motion to 
Partially Vacate and Remand.  The parties agreed that a 
remand was necessary in order for the Board to address and 
fulfill the amended duty to notify and assist, as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
It was specifically noted in the appellee's motion that the 
veteran must be provided with the appropriate notice under 
the VCAA, to include what he must show to prevail in this 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

In a July 2003 order, the Court granted the Secretary's 
motion, vacated the Board's September 2002 decision, with 
respect to the issues of an evaluation in excess of 30 
percent for PTSD prior to June 26, 1996 and service 
connection for hypertension as secondary to service-connected 
PTSD and remanded the case to the Board for readjudication of 
the claim consistent with the considerations discussed in the 
motion.  The Board again notes that the issue of service 
connection for hypertension is no longer in appellate status, 
service connection having been granted by a July 2001 rating 
decision.

As noted, the issue of an evaluation in excess of 30 percent 
for PTSD prior to June 26, 1996 was remanded for issuance of 
notice compliant with the VCAA.  As explained in more detail 
below, review of the actions performed by the RO reveal that 
the mandate of that remand has been fulfilled and the claim 
has again been returned to the Board for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an original disability rating in 
excess of 60 percent for diabetes mellitus with retinopathy 
and in excess of 10 percent each for lesions of the right and 
left foot are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In a rating decision of August 1996, the RO denied the 
claim for service connection for residuals of a back injury 
under 38 U.S.C.A. § 1151.

3.  The evidence submitted since the RO's August 1996 
disallowance, when viewed in the context of all of the 
evidence of record, is duplicative or cumulative of evidence 
previously considered and does not raise a reasonable 
possibility that the outcome of the prior decisions would 
change.

4.  For the period prior to June 26, 1996, the veteran's PTSD 
was manifested by not more than definite occupational and 
social impairment due to symptoms that included depressed 
mood, sleeplessness, and anxiety.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's August 1996 denial is 
not new and material; the previous decision is final, and the 
claim is not reopened. 38 U.S.C.A. §§ 5107, 5108, 5103, 
5103A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, § 3.156(a), 
3.159 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to June 26, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA substantially amended the provisions of Chapter 51 
of Title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159, and 
3.326(a) (2004)).

A.  New and Material Evidence Claim

The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
The statute specifically provides that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108.  See 
38 U.S.C.A. § 5103A(f) (West 2002).

VA has determined that although the provisions of the VCAA do 
not require that a previously denied claim be reopened, VA 
does have a duty to notify the veteran of the evidence needed 
to substantiate the effort to reopen a claim.  See Veterans 
Benefits Administration Fast Letter 01-02 (Jan. 9, 2001).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (letter from VA to 
appellant describing evidence potentially helpful to 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard established by the 
VCAA); 38 C.F.R. § 3.159(b) (2004).

The Board notes that the RO advised the veteran that he 
needed to submit new and material evidence to reopen his 
claim, including the regulatory standard for "new and 
material evidence" under 38 C.F.R. § 3.156(a), in a May 2004 
VCAA letter.  Accordingly, the Board concludes that any duty 
to notify has been fulfilled based on the facts of the 
instant case.

Additionally, under the circumstances of the present request 
to reopen, the Board finds that the requirements of the VCAA 
are inapplicable.  In a recent precedential opinion, VA's 
General Counsel held that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim, or to assist the veteran in developing 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004. VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  As explained in 
detail below, the veteran seeks benefits under § 1151 for 
injuries sustained when he slipped on a wet floor at a VA 
Medical Center (VAMC).  The veteran has not asserted that the 
facts surrounding his accident are in dispute; he has merely 
resubmitted the claim for benefits under § 1151.  Therefore, 
because the undisputed facts render the veteran ineligible 
for benefits under § 1151, the Board finds notice and 
assistance, even in the limited context of a claim to reopen, 
to be unnecessary.

B.  Duty To Notify Increased Ratings

The Board finds that VA has satisfied its duties to the 
veteran under the VCAA with regard to the claims of 
entitlement to original disability evaluations in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
June 26, 1996.

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, in a May 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating 
for PTSD, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the May 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in May 1992.  In a recent decision, 
the U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  In this case, however, it is 
obvious that the RO could not have provided the VCAA notice 
prior to the initial adjudication because that adjudication 
took place more than 8 years prior to the enactment of the 
VCAA and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the August 2004 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no indication 
of outstanding records dating from the time period under 
consideration, the veteran has repeatedly noted that all 
treatment for his various disorders took place at VA, nor is 
there a need for another VA medical opinion, given that a 
current VA psychiatric examination would not address the 
period of time under consideration.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the U.S. Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

B.  Benefits under § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104- 204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  The amendments 
apply to claims, such as the present claim to reopen, for 
compensation under 38 U.S.C.A. § 1151 that were filed on or 
after October 1, 1997. VAOPGCPREC 40-97.

As amended, 38 U.S.C.A. § 1151 (West 2002) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary 
[of the VA], either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was ---

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by 
the provision of training and rehabilitation services by 
the Secretary (including by a service-provider used by 
the Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title. 38 U.S.C.A. 
§ 1151 (West 2002).

Additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment. 38 C.F.R. § 3.358(c)(3).

The provisions of § 1151 are limited to the results of 
medical treatment, not all injuries that occurred on VA 
property.  In this regard, the Board observes that the VA 
General Counsel issued a precedential opinion that found that 
38 U.S.C.A. § 1151, authorizes compensation only for 
disability resulting from the treatment or examination itself 
at a VA facility, and not for disability due to such 
intervening causes as a sexual assault or another intentional 
tort; remedies for such acts are beyond the scope of 
38 U.S.C.A. § 1151. VAOPGCPREC 1-99 (issued Feb. 16, 1999).  
In arriving at this conclusion, the General Counsel found 
that sexual assault would not constitute medical treatment, 
unless otherwise found to be within the ordinary meaning of 
treatment or examination.  

The Court has held that 38 U.S.C.A. § 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are a result of actions by the 
claimant, i.e., applying for or seeking hospitalization, 
treatment, or examination but that are not the result of 
actions by VA in performing treatment or examination.  
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  
Additionally, the VA General Counsel has held that U.S.C.A. 
§ 1151 does not cover injuries which were merely incurred 
during or coincident with hospitalization but not as a result 
of hospitalization.  VAOPGCPREC 7- 97 (Jan. 29, 1997).

The determinative question is whether the actions or 
procedures alleged to have caused disability constituted part 
of the "medical treatment" or "examination" or were the 
independent actions merely coincident with such treatment or 
examination. In the latter case, compensation is not 
warranted.

Factual Background

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the previously 
denied claim of entitlement to benefits for degenerative 
joint disease of the lumbar spine under § 1151.  

The evidence at the time of the previous denial in August 
1996 included VA treatment reports from May 15, 1995 that 
showed the veteran slipped and hurt his head.  On May 16, the 
veteran reported having slipped on water and complained of 
tenderness in the thoracic and lumbar spine.  X-ray 
examination showed fractures of L1, L4, and L5.

Subsequent to the veteran's request to reopen, submitted in 
March 2001, evidence added to the veteran's claims folder 
relevant to the circumstances surrounding the May 1995 slip 
and fall accident consist of documents arising out of the May 
1998 settlement with VA of a tort claim for $20,000.00.  

The new evidence consists of a claim form submitted by the 
veteran in April 1997.  The veteran noted he was at the VA 
Hospital in Birmingham, Alabama, when he slipped and fell in 
a substance on the floor, injuring his high and lower back.

Additionally, a Voucher for Payment Under Federal Tort Claims 
Act notes a settlement of the claim for alleged pain and 
suffering as a result of a fall at the VA Hospital Center, 
Birmingham, Alabama.

A statement from P.T., dated in September 1996, includes the 
statement that "I seen the above person fall at V.A. 
Hospital on May 15, 1995."

Additionally, VA medical evidence post-dating the August 1996 
denial of benefits under § 1151 shows continued diagnosis and 
treatment of lumbar spine disorders, including degenerative 
joint disease.

The Board finds that the evidence submitted relevant to the 
veteran's degenerative joint disease of the lumbar spine and 
the circumstances of the May 1995 fall are new in that they 
were not previously of record.  They are not new in that they 
are cumulative of information that was on record at the time 
of the previous denial.  While they do tend to show that the 
veteran did in fact slip and fall, they merely reaffirm 
evidence that previously showed the veteran was injured in a 
slip and fall accident while seeking treatment at the VAMC.

In summary, under the law, the evidence added to the record 
since the August 1996 rating decision is either redundant or 
cumulative of evidence previously of record to the extent it 
confirms the fact that the veteran slipped and fell at the 
VAMC.  The Board finds that it is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim, as no evidence has been submitted that 
would indicate that the veteran's injuries were resulting 
from treatment or examination at a VA facility.

The benefit sought on appeal is accordingly denied.


III.  Entitlement to an original disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) prior to June 26, 1996.

In May 1992, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation, effective as of October 25, 
1990.  The veteran submitted a notice of disagreement with 
respect to the assigned rating, and this appeal ensued.  
While this appeal was pending, the RO issued a December 1998 
rating decision which assigned a 30 percent evaluation since 
the initial effective date of October 25, 1990, and a 100 
percent evaluation effective as of June 26, 1996.  Therefore, 
the only issue before the Board is whether the veteran's PTSD 
warrants an evaluation in excess of 30 percent prior to June 
26, 1996. 

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's PTSD from the 
effective date of service connection until June 26, 1996, the 
date in which the 100 percent disability evaluation became 
effective.  Fenderson, 12 Vet. App. at 125-127; see also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board notes that the 
veteran's attorney recently submitted a substantial amount of 
records including all records from the Social Security 
Administration (SSA), records from the Birmingham, Alabama 
VAMC dating back to July 1992, and private medical records 
predating June 1996.  The Board again notes that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 10 percent 
evaluation was provided where there were neurotic symptoms 
which somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  Id.  A 30 
percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  

The VA General Counsel, in response to an invitation by the 
United States Court of Appeals for Veterans Claims (Court) to 
construe the term "definite" in a manner that would 
quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  In a precedent opinion, the VA Office 
of General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change. 
See VAOPGCPREC 3-2000 (April 10, 1999).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to each respective effective date, the Board 
may apply only the previous version of the rating criteria.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.  As the issue before the Board involves a period of 
time prior to November 7, 1996, the Board may not consider 
the revised rating criteria.

Social Security records indicate the veteran was granted 
disability based upon mental retardation and mixed substance 
abuse.  Medical records show that the veteran was injured 
when a large pipe hit him on the back in the early 1980's; 
this appears to be the last time he was employed.  

Records relevant to the veteran's mental status prior to 1996 
include an August 1988 psychological evaluation for SSA 
disability benefits.  The examiner concluded that the veteran 
functioned at a mildly retarded level intellectually, with 
perhaps higher functioning in the past.  His memory was poor 
and he admitted to extensive use of alcohol through the 
years.  He also alleged to hear voices and see things.  He 
had been injured on the job seven years earlier and had been 
unable to do anything since that time.  He spent most of his 
time just sitting around the house or walking about the 
neighborhood where he will "walk and talk with Jesus."  He 
was dependent on relatives for many of his day-to-day 
activities.

The psychologist noted that a diagnosis of alcohol dependence 
was primary.  Along with this, a diagnosis of chronic 
undifferentiated schizophrenia also appeared appropriate.  He 
concluded that the veteran's condition had existed for many 
years, and there was little reason to believe that there 
would be any significant change in the next year or so.  At 
that time, he would have difficulty functioning on even the 
most simple job.  He was not capable of managing his own 
finances.

In awarding service connection for PTSD, the RO considered a 
report of a VA psychiatric examination performed in February 
1992.  During the interview, the veteran reported 
sleeplessness and recurring nightmares about Vietnam.  He 
also described intrusive thoughts about Vietnam, especially 
when he saw someone in a military uniform or when viewing a 
war-related movie.  He reported emotional blunting, 
difficulty concentrating, a chronic exaggerated startle 
response, and a loss of interest in activities he previously 
enjoyed.  He explained that he occasionally would see and 
hear the Devil talking to him, at which time he would ask God 
for help.  He denied suicidal and homicidal ideation.  

On mental status examination, the veteran appeared neatly 
dressed and groomed.  He was alert, had a clear sensorium, 
and was oriented to person, place, day, date, and situation.  
His immediate, recent and remote memory were intact.  The 
examiner noted that the veteran was a poor historian in terms 
of providing chronological history, but that his general fund 
of information was average.  He was able to perform simple 
mathematical functions without error.  The examiner indicated 
that, although the veteran reported possible auditory and 
visual hallucinations involving the Devil, they were not 
definite hallucinations and may have been more related to 
thoughts rather than hallucinatory experiences.  He did not 
appear delusional and his associations were coherent.  His 
affect was somewhat angry and his expression appeared 
limited.  His judgment was intact, his insight was good, and 
no idiosyncratic behaviors were observed.  The examiner also 
determined that he was not a present danger to himself or 
others.  Based on these findings, the examiner concluded with 
Axis I diagnoses of PTSD, chronic, and history of alcohol 
dependence in remission.  He also provided an Axis II 
diagnosis of personality disorder, not otherwise specified.  

The record shows that the veteran had been receiving 
treatment for PTSD at the VA Medical Center in Birmingham 
since 1993.  During an intake evaluation in January 1993, the 
veteran reported that he was divorced, lived alone, and had 
not worked since 1981 due to an injury.  He said that he 
spent his time reading the Bible and visiting with a friend 
who had served with him in Vietnam.  The veteran's 
psychiatric symptoms involved difficulty sleeping and 
occasional nightmares about Vietnam.  He stated that he did 
not want to talk about his Vietnam experiences for fear that 
such a discussion would cause intrusive thoughts.  He 
indicated that these symptoms had diminished over the years.  
He also said that he heard voices from God and the Devil.  He 
denied suicidal ideation or prior attempts.  He added that he 
had been doing "pretty good" for the past three to four 
years.  A mental status examination revealed that the veteran 
was neatly groomed and that he appeared euthymic and somewhat 
angry.  Although he reported hearing voices, no psychotic 
symptoms were observed.  He denied both suicidal and 
homicidal ideation.  His cognitive functioning was intact, 
while his judgment and insight were fair.  The pertinent 
diagnosis was PTSD, chronic.  

Progress notes from individual and group therapy sessions 
show that the veteran was taking Prozac for depression, was 
an active participant in group discussions, and had 
considerable anger and frustration concerning the medical 
care he was receiving at VA.  When seen in November 1993, for 
example, the veteran reported increased depression and said 
that Prozac was not "picking him up" as it once had.  He 
said that he continued to have nightmares and usually awoke 
early in the morning.   He indicated that he enjoyed group 
therapy where people understood him.  During a January 1994 
session, the veteran indicated that anger was his main 
problem, but commented that everything was "fine" if he 
minded his own business.  He discussed his multiple jobs and 
ex-wives, and said that he currently had two good friends at 
the VA.  He related that he was going to barber school to 
keep busy, but that he probably was not going to become a 
barber.  The therapist noted that the veteran left the room 
once during the session and seemed a little nervous and 
frustrated with VA services.  

A February 1994 entry noted that the veteran offered support 
to a fellow group member with a loss, and also provided 
feedback concerning his experience with alcohol.  In March 
and April 1994, it was noted that the veteran continued to 
actively participate in group discussions, and felt that he 
was generally doing well.  In July 1994 he indicated that he 
was sleeping well.  In October 1994, he reported problems 
with social isolation, anger outbursts, and depression.  A 
December 1994 entry notes that the veteran quit drinking in 
1988 and that he recently had a daughter with his girlfriend.  
The diagnosis was PTSD, mild to moderate. 

When seen in November 1995, the veteran expressed concern 
over disturbances in his neighborhood at night that 
interfered with his sleep.  He also expressed frustration 
over the lack of responsiveness by local police, but said he 
did not want to call them for fear of retaliation by 
neighbors.  It was noted that these problems had aggravated 
his PTSD symptoms.  In February 1996, it was noted that the 
veteran had experienced chest pain due to increased anxiety.  
During a group therapy session in April 1996, he reported his 
frustration with the vocational rehabilitation program and 
felt pressure to pursue a job he was no longer able to 
perform.  He also described intrusive thoughts and physical 
pain.  In May 1996, he complained of anxiety, difficulty 
sleeping and intrusive thoughts.  

The coordinator of the PTSD Clinical Team submitted a letter 
dated June 26, 1996, in which he stated that the veteran had 
been receiving treatment at the clinic for the past three 
years.  The coordinator characterized the veteran's PTSD as 
chronic and severe, stating that it had gradually worsened 
with social and occupational impairment causing 
unemployability.  Based on this letter, the RO assigned an 
effective date of June 26, 1996, for the veteran's 100 
percent disability evaluation due to PTSD.   

In reviewing the above criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
does not warrant an evaluation in excess of 30 percent prior 
to June 26, 1996.  The Board notes that the veteran was 
afforded only one VA psychiatric examination during the 
period at issue.  Significantly, earlier psychological 
testing did not identify any signs or symptoms of PTSD.  The 
February 1992 examination report notes the veteran's auditory 
and visual hallucinations involving God and the Devil, noted 
on the August 1988 SSA disability examination.  The February 
1992 examiner stated that these episodes were due to thoughts 
rather than hallucinatory experiences.  During mental status 
examination, moreover, the veteran did not appear delusional 
and associations were coherent.  In fact, the only symptoms 
identified on mental status examination in February 1992 were 
a somewhat angry affect and a decreased expression.  No other 
findings were reported.  The examiner provided an Axis I 
diagnosis of PTSD, but offered no opinion as to the severity 
of the disorder.  

Based upon the expanded record provided by the veteran's 
representative, it appears that the veteran had a substantial 
degree of mental disability that was unrelated to the PTSD.  
It would logically follow that a substantial degree of the 
veteran's current disability should be differentiated from 
that produced by PTSD symptomatology.  However, because the 
competent medical evidence currently of record does not 
differentiate between the disability produced by the service-
connected and non-service-connected disorders, the Board 
finds it is unable to apportion the disability.  It is now 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A mental status examination was also performed in January 
1993 at the time the veteran began treatment at the VA 
Medical Center in Birmingham.  Again, however, no significant 
findings were reported other than euthymia and anger.  The 
veteran appeared neatly groomed, denied suicidal and 
homicidal ideation, did not appear delusional, and showed no 
impairment in cognitive functioning.  His insight and 
judgment were noted to be fair.  Furthermore, the veteran 
related that his symptoms had diminished over the years, and 
that he had been doing "pretty good" for the past three to 
four years.  

Based on these examination reports, the Board finds that the 
veteran's symptoms due to PTSD caused no more than definite 
or moderately large social and industrial impairment prior to 
June 26, 1996.  The evidence shows that as of August 1988 the 
veteran was disabled due to his substance abuse, mental 
retardation, and possible schizophrenia.  The February 1992 
VA examination does assign some disability attributable to 
the veteran's PTSD, as does the January 1993 examination.  
The progress reports from the veteran's individual and group 
therapy sessions provide little insight into the nature and 
severity of his disability due to PTSD.  None of these 
reports include findings from mental status examinations, and 
merely summarize the veteran's participation in group 
discussions.  While several reports reveal that the veteran 
suffered from anxiety, depression and anger, they do not show 
an overall disability picture that is analogous to even a 30 
percent evaluation under the criteria for evaluation of 
psychoneurotic disorders.  In particular, the Board points 
out that a December 1994 entry characterized the veteran's 
PTSD as mild to moderate.  As such, these reports are 
insufficient to show more than definite or moderately large 
impairment due to PTSD.  

The Board finds, as did the RO, that the veteran's PTSD was 
first shown to warrant an evaluation in excess of 30 percent 
on June 26, 1996.  It was on that date that the coordinator 
of the PTSD Clinical Team characterized the veteran's PTSD as 
chronic and severe and stated that it was the cause of his 
current unemployability.  Prior to that date, the competent 
medical evidence indicated that the veteran's other mental 
disabilities were predominant.  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for PTSD prior 
to June 26, 1996.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to benefits under § 1151 for 
degenerative joint disease of the lumbar spine, the benefit 
sought on appeal is denied.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder prior to June 26, 1996, is denied.


REMAND

The RO granted service connection for diabetes mellitus, 
effective December 7, 1990. As noted this is the initial 
rating for diabetes mellitus.  When assigning an initial 
evaluation after a grant of service connection staged ratings 
must be considered.  In Fenderson v. West, 12 Vet. App. 119 
(1999) it was held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Any variation in the level of disability caused by 
the veteran's diabetes mellitus is relevant.

During the rating period the criteria for evaluating 
disability due to diabetes mellitus changed.  61 Fed. Reg. 
20440 (May 1996).  The new regulations became effective June 
6, 1996.  The General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The RO 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, the RO must generally consider the claim pursuant to 
both versions during the course of an appeal.  See VAOPGCPREC 
3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

There is no indication in the record the RO applied the 
criteria in effect prior to June 6, 1996, to the rating 
period from December 1990 to June 1996, nor was consideration 
given as to whether or not the old rating criteria would be 
more favorable to the veteran subsequent to that date.  In 
fact, a review of the August 2004 SOC does not include the 
old rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).  The veteran's claim must be readjudicated with 
consideration of both the old and new criteria and the 
veteran issued an appropriate supplemental statement of the 
case.  See Bernard v. Brown, 4 Vet .App. 384 (1993).

With regard to the claims of entitlement to original 
disability ratings greater than 10 percent each for lesions 
of the right and left foot, the Board notes that the RO has 
not provided notice meeting the requirements of the VCAA.  
While the Board again notes the December 2003 General Counsel 
opinion holding that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability, 
see Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003, the Board notes that the Court has twice remanded 
the veteran's current claim of entitlement to an increased 
rating for PTSD.  Because no notification is identified that 
would comply with the VCAA with regard to the present claims 
regarding the veteran's feet, the Board finds it preferable 
that specific notice compliant with the VCAA be provided to 
the veteran.

Accordingly, the case is REMANDED to the AMC/RO for the 
following development:

1.  The AMC/RO must assure compliance 
with the requirements of the VCAA and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that VA identify for the veteran which 
evidence it will obtain and which 
evidence the veteran is expected to 
present.  The AMC/RO should provide the 
veteran written notification specific to 
the issues of an original disability 
rating greater than 10 percent each for 
lesions of the right and left foot and of 
the impact of the notification 
requirements on his claim.

2.  The RO should readjudicate the claim 
for a rating in excess of 60 percent for 
diabetes mellitus with consideration of 
the old and new criteria for evaluating 
disability related to diabetes mellitus.  
VAOPGCPREC 3-2000.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


